Exhibit 10.47




AMENDMENT NO. 14 TO THE
NONEXCLUSIVE VALUE ADDED DISTRIBUTOR AGREEMENT


This Amendment No. 14 ("the Amendment") to the Nonexclusive Value Added
Distributor Agreement by and between ScanSource, Inc. ("Distributor"), a South
Carolina corporation with a place of business at 6 Logue Court, Greenville,
South Carolina, 29615, and Cisco Systems, Inc., a California corporation having
its principal place of business at 170 West Tasman Drive, San Jose, CA 95134
("Cisco"), is effective as of the date of last signature below (the "Amendment
Effective Date"). All capitalized terms contained herein shall have the same
meaning as the terms defined in the Agreement unless specifically modified in
this Amendment.


WHEREAS, Cisco and Distributor previously entered into a Nonexclusive Value
Added Distributor Agreement dated January 22, 2007, as amended (the
"Agreement"); and


WHEREAS, ScanSourceGov, Inc., f/k/a/ ZSource, Inc., d/b/a KBZ, a South Carolina
corporation and wholly-owned subsidiary of the Distributor ("ScanSourceGov”),
was merged with and into the Distributor, effective January 1, 2019 (the "Merger
Effective Date"), as set forth in the Articles of Merger filed with the
Secretary of State of the State of South Carolina on December 31, 2018, attached
hereto as Exhibit A (the "Articles of Merger");


WHEREAS, as of the Merger Effective Date, the Distributor is the only surviving
entity and successor in interest to all rights and obligations of ScanSourceGov
pursuant to the Articles of Merger;


WHEREAS, Cisco and Distributor desire to amend the scope of the Agreement to the
extent required by the Articles of Merger;


NOW THEREFORE, in consideration of the covenants and promises set forth herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby expressly acknowledged by all of the parties to this Amendment,
Cisco and Distributor hereby represent, covenant and agree as follows:


1.
As of the Merger Effective Date and subject to the Articles of Merger, all
rights, privileges, powers and franchises of ScanSourceGov, and all real and/or
personal property, including, without limitations, all tax attributes of
ScanSourceGov, and all debts due to ScanSourceGov on whatever account, shall be
vested in the Distributor and subject to the Agreement, as applicable.



2.
This Amendment may be executed in one or more counterparts, each of which when
so executed and delivered will be an original and all of which together will
constitute one and the same instrument. Facsimile signatures and electronic
signatures will be deemed to be equivalent to original signatures for purposes
of this Amendment.



3.
All other terms of the Agreement remain the same. Capitalized terms in the
Amendment shall have the same meaning as those terms have in the Agreement.



[signatures on following page]







--------------------------------------------------------------------------------

Exhibit 10.47




IN WITNESS WHEREOF, the parties hereto have each duly executed this Amendment
effective as of the Amendment Effective Date. Each party warrants and represents
that its respective signatories whose signatures appear below have been and are,
on the date of signature, authorized to execute this Amendment.






Cisco Systems, Inc.                ScanSource, Inc.




By: /s/ Jennifer Pate                By: /s/ Tracey Boucher        


Name: Jenn Pate                    Name: Tracey Boucher        


Title:     Authorized Signatory            Title: VP, Supplier Service    


Date:    March 25, 2019                Date:     3/19/19            





















































































